Exhibit 10.2

 

DATED 24 October 2005

 

OSI SYSTEMS, INC.

UDT SENSORS, INC

 

and

 

COLLINS STEWART LIMITED

 

and

 

SPACELABS HEALTHCARE, INC.

 

Lock-In and Orderly Marketing Agreement

in relation to Spacelabs Healthcare, Inc.

 

LOGO [g41294img01.jpg]

 

Adelaide House London Bridge London EC4R 9HA

tel +44 (0) 20 7760 1000 fax +44 (0) 20 7760 1111



--------------------------------------------------------------------------------

Contents

 

1    Interpretation    1 2    Restrictions    3 3    Time of Essence    5 4   
Waiver    6 5    Invalidity and Severability    6 6    Notices    6 7   
Counterparts    8 8    Entire Agreement    8 9    Assignment    8 10    Third
Party Rights    9 11    Governing Law and Jurisdiction    9



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 24 October, 2005

 

BETWEEN:

 

1 OSI SYSTEMS, INC of 12525 Chadron Ave, Hawthorne CA 90250 USA and UDT SENSORS,
INC of 12525 Chadron Ave, Hawthorne CA 90250 USA (each a “Covenantor”); and

 

2 COLLINS STEWART LIMITED whose registered office is at 9th Floor, 88 Wood
Street, London EC2V 7QR (the “Nominated Adviser”); and

 

3 SPACELABS HEALTHCARE, INC. whose registered office is at 5150 220th Avenue SE,
Issaquah, Washington 98029, USA (the “Company”).

 

RECITALS:

 

(A) The Company wishes to raise additional funds by the issue of Common Stock
for cash and desires to obtain the admission to trading on AIM of its Common
Stock issued and to be issued pursuant to the Placing.

 

(B) The Covenantors are the registered and beneficial holder of Common Stock.

 

(C) The Covenantors have agreed with the Nominated Adviser to enter into certain
restrictions with regard to the disposal by it of the Shares held by it in
anticipation of the Nominated Adviser acting as nominated adviser and broker to
the Company following Admission.

 

THE PARTIES AGREE AS FOLLOWS:

 

1 Interpretation

 

1.1 The following provisions of this clause shall have effect for the
interpretation of this agreement.

 

1



--------------------------------------------------------------------------------

1.2 The following words and expressions shall, unless the context otherwise
requires, have the following meanings:

 

Act

   means Companies Act 1985;

Admission

   means the admission to trading on AIM of the whole of the issued Common Stock
of the Company (as enlarged by the Placing), and a reference to “becoming
effective” is to be construed in accordance with rule 6 of the AIM Rules;

Admission Document

   means the document in the agreed form proposed to be published on behalf of
the Company in connection with the Company’s application to be made to the
London Stock Exchange for Admission as required by rule 3 of the AIM Rules;

AIM

   means AIM, a market operated by the London Stock Exchange;

AIM Rules

   means the rules published by the London Stock Exchange governing admission to
AIM and the regulation of AIM companies as amended or reissued from time to
time;

Business Day

   means a day (excluding Saturdays, Sundays and public holidays) on which banks
are open for normal banking business in the City of London;

Common Stock

   the shares of common stock in the capital of the Company with par value
$0,001 each;

London Stock Exchange

   means London Stock Exchange pic;

Placing

   means the proposed placing by the Nominated Adviser of new Common Stock in
accordance with the placing agreement entered into by the Nominated Adviser and
the Company (amongst others) and as more particularly described in the Admission
Document; and

U.S. Reporting Company

   a company that issues securities in an offering registered under the
Securities Act of 1933, as amended, or is required to register a class of its
outstanding securities under the Securities Exchange Act of 1934, as amended.

 

1.3 In this agreement, unless otherwise specified, reference to:

 

  1.3.1 “includes” and “including” shall mean including without limitation;

 

  1.3.2 

a “subsidiary undertaking” or “parent undertaking” is to be construed in
accordance with section 258 of the Act and a “subsidiary” or “holding company”
is to be construed in accordance with section 736 of the Act and an “associated
company” is to be construed in

 

2



--------------------------------------------------------------------------------

 

accordance with section 416 et seq. of the Income and Corporation Taxes Act
1988;

 

  1.3.3  a party means a party to this agreement and includes the successors in
title to that part of its undertaking which includes this agreement and, in the
case of an individual, to his or her estate and personal representatives;

 

  1.3.4  recitals, clauses, paragraphs or schedules are to recitals, clauses and
paragraphs of and schedules to this agreement. The schedule forms part of the
operative provisions of this agreement and references to this agreement shall,
unless the context otherwise requires, include references to the recitals and
the schedules;

 

  1.3.5 words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders; and

 

  1.3.6 the time of the day is reference to time in London, England.

 

1.4 The index to and the headings in this agreement are for information only and
are to be ignored in construing the same.

 

2 Restrictions

 

2.1 In consideration of the Nominated Adviser and the Company entering into
arrangements in relation to the Placing and procuring Admission, the Covenantors
hereby undertake to the Nominated Adviser and the Company:

 

  2.1.1  not at any time prior to the first anniversary of the date of Admission
without the prior written consent of the Nominated Adviser, to offer, dispose
of, or agree to offer or dispose of, directly or indirectly, any Common Stock or
any interest in any Common Stock or other shares in the capital of the Company
or any securities convertible into or exchangeable for Common Stock or other
shares in the capital of the Company (including any Common Stock resulting from
the exercise of options issued or to be issued by the Company); or

 

  2.1.2

 not at any time prior to the first anniversary of the date of Admission without
the prior written consent of the Nominated Adviser, to enter into or agree to
enter into any derivative transaction of any type whatsoever (including, without
limitation, any swap, contract for

 

3



--------------------------------------------------------------------------------

 

differences, option, warrant or futures transaction or arrangement) in respect
of, or referenced to, the sale or disposal of any Common Stock or other shares
in the capital of the Company, whether any such transaction is settled by
delivery of Common Stock or other securities, in cash or otherwise; or

 

  2.1.3  in order to preserve an orderly market in the Common Stock, not to take
any action described in clauses 2.1.1 or 2.1.2 above at any time in the period
commencing on the first anniversary of the date of Admission and ending on the
date of the second anniversary of Admission (the “Relevant Period”), except
through the Nominated Adviser (or such other broker appointed by the Company
from time to time) as the agent selling stockbroker (subject to (i) the
Company’s broker’s duty to provide “best excecution” as required under the
applicable rules of the UK Financial Services Authority’s “Conduct of Business
Sourcebook”; and (ii) the Company’s broker charging a market rate of
commission);

 

  2.1.4  in the event that a Covenantor wishes to take any action described in
clauses 2.1.1 and 2.1.2 above during the Relevant Period in relation to a
transfer of common stock to a third party in a private transaction (not arranged
by the Nominated Adviser), the Nominated Adviser’s consent shall be required
(such consent not to be unreasonably withheld or delayed) provided that the
transferee agrees by deed in a form to be approved by the Nominated Adviser
(such consent not to be unreasonably withheld) to be bound by provisions of
clause 2.1.3. In the event of such transfer no commission shall be payable to
the Nomad.

 

In this clause 2.1 “dispose” includes mortgaging, pledging, charging, lending,
assigning, selling, transferring or otherwise disposing of the relevant
securities.

 

2.2 The provisions of clause 2.1.3 shall cease to have effect upon the Company
effecting a dual listing of the Company or listing on any other recognised
investment exchange (including, for the avoidance of doubt, NASDAQ) or in the
event of the Company becoming a US Reporting Company.

 

4



--------------------------------------------------------------------------------

2.3 The provisions of clause 2.1 shall not apply:

 

  2.3.1  to an acceptance of, or pursuant to the provisions of an undertaking to
accept, a general offer made to all shareholders of the Company to acquire
Common Stock by a person who is not acting in concert with the Covenantor (a
“Third Party Offer”);

 

  2.3.2  to the giving of an irrevocable undertaking to accept a Third Party
Offer;

 

  2.3.3  to selling any Common Stock to a person making a Third Party Offer or a
person who has announced an intention to make a Third Party Offer;

 

  2.3.4  to making a counter-bid following a Third Party Offer;

 

  2.3.5  pursuant to any scheme of reconstruction in relation to the Company;

 

  2.3.6  upon an intervening court order which has not been obtained with the
consent of the Covenantor; or

 

  2.3.7  to any body corporate which is a member of a group (as defined in
section 262 of the Companies Act 1985) of which the Covenantor is then a member,
provided that:

 

  2.3.7.1  the transfer is made off-market;

 

  2.3.7.2  the transferee agrees by deed in a form approved by the Company’s
broker to be bound by the provisions of clause 2.1; and

 

  2.3.7.3  if the transferee ceases to be a member of the same group as the
Covenantor, then the Covenantor must procure that such Common Stock transferred
are promptly transferred back to the Covenantor or to another member of its
group.

 

3 Time of Essence

 

Save as otherwise expressly provided in this agreement, time is of the essence
to every obligation of this agreement and any agreement amending or substituting
its terms.

 

5



--------------------------------------------------------------------------------

4 Waiver

 

4.1 A waiver of any term, provision or condition of, or consent granted under,
this agreement shall be effective only if given in writing and signed by the
waiving or consenting party and then only in the instance and for the purpose
for which it is given.

 

4.2 No failure or delay on the part of any party in exercising any right, power
or privilege under this agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or privilege preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

4.3 No breach of any provision of this agreement shall be waived or discharged
except with the express written consent of the parties.

 

4.4 The rights and remedies herein provided are cumulative with and not
exclusive of any rights or remedies provided by law.

 

5 Invalidity and Severability

 

5.1 If any provision of this agreement is or becomes (whether or not pursuant to
any judgment or otherwise) invalid, illegal or unenforceable in any respect
under any law of any jurisdiction:

 

  5.1.1  the validity, legality and enforceability under the law of that
jurisdiction of any other provision;

 

  5.1.2  the validity, legality and enforceability under the law of any other
jurisdiction of that or any other provision,

 

  5.1.3  shall not be affected or impaired in any way thereby.

 

5.2 If any provision of this agreement shall be held to be void or illegal,
invalid or unenforceable, in whole or in part, for any reason whatsoever, such
provision or part shall to that extent be deemed not to form part of this
agreement but the legality, validity and enforceability of the remaining
provisions of this agreement shall not be affected.

 

6 Notices

 

6.1

Any notice, demand or other communication given or made under or in connection
with the matters contemplated by this agreement shall be in writing and shall be

 

6



--------------------------------------------------------------------------------

 

delivered personally or sent by facsimile or prepaid first class post (air mail
if posted to or from a place outside the United Kingdom):

 

in the case of the Covenantors to:

 

Name:    OSI Systems, Inc and UDT Sensors, Inc respectively Address:    12525
Chadron Avenue, Hawthorne CA 90250, USA Fax:    310 970 0862 Attention:    CEO,
Copy to General Counsel

 

in the case of the Company to:

 

Name:    Spacelabs Healthcare, Inc. Address:    12525 Chadron Avenue, Hawthorne
CA 90250, USA Fax:    310 970 0862 Attention:    CEO, Copy to General Counsel

 

in the case of Nominated Adviser to:

 

Name:    Collins Stewart Limited Address:    9th Floor, 88 Wood Street, London
EC2V 7QR Fax:    + 44 20 7523 8131 Attention:    Mr. Tim Mickley

 

and shall be deemed to have been duly given or made as follows:

 

  6.1.1  if personally delivered, upon delivery at the address of the relevant
party;

 

  6.1.2  if sent by first class post, two Business Days after the date of
posting;

 

  6.1.3  if sent by air mail, five Business Days after the date of posting; and

 

  6.1.4  if sent by facsimile, when despatched,

 

provided that if, in accordance with the above provision, any such notice,
demand or other communication would otherwise be deemed to be given or made
after

 

7



--------------------------------------------------------------------------------

5.00 p.m. such notice, demand or other communication shall be deemed to be given
or made at 9.00 a.m. on the next Business Day.

 

6.2 A party may notify the other parties to this agreement of a change to its
name, relevant addressee, address or facsimile number for the purposes of clause
6.1 provided that such notification shall only be effective:

 

  6.2.1  on the date specified in the notification as the date on which the
change is to take place; or

 

  6.2.2  if no date is specified or the date specified is less than five
Business Days after the date on which notice is given, the date falling five
Business Days after notice of any such change has been given.

 

7 Counterparts

 

7.1 This agreement may be executed in any number of counterparts which together
shall constitute one agreement. Any party may enter into this agreement by
executing a counterpart and this agreement shall not take affect until it has
been executed by all parties.

 

7.2 Delivery of an executed counterpart of a signature page by facsimile
transmission shall take effect as delivery of an executed counterpart of this
agreement. If such method is adopted, without prejudice to the validity of such
agreement, each party shall provide the others with the original of such page as
soon as reasonably practicable thereafter.

 

8 Entire Agreement

 

8.1 Each of the parties acknowledges and agrees with the other parties that this
agreement constitutes the entire and only agreement and understanding between
the parties in relation to its subject matter.

 

8.2 This agreement may be varied only by a document signed by each party.

 

9 Assignment

 

No party to this agreement may assign, transfer or charge all or any of any
other party’s obligations nor any of its rights or benefits arising under this
agreement without the prior written consent of all the other parties.

 

8



--------------------------------------------------------------------------------

10 Third Party Rights

 

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement and no rights or benefits expressly or impliedly conferred by it shall
be enforceable under that Act against the parties to it by any other person but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

11 Governing Law and Jurisdiction

 

11.1 This agreement (and any dispute, controversy, proceedings or claim of
whatever nature arising out of or in any way relating to this agreement or its
formation) shall be governed by and construed in accordance with English law.

 

11.2 Each of the parties to this agreement irrevocably agrees that the courts in
England shall have exclusive jurisdiction to hear and decide any suit, action or
proceedings, and/or to settle any disputes, which may arise out of or in
connection with this agreement (respectively, “Proceedings” and “Disputes”) and,
for these purposes, each party irrevocably submits to the jurisdiction of the
courts of England.

 

11.3 Nothing in this clause shall (or shall be construed so as to) limit the
right of the Nominated Adviser to take Proceedings against the Company or the
Covenantors in the courts of any country in which any of the Company or the
Covenantors have assets or in any other court of competent jurisdiction, nor
shall the taking of Proceedings in any one or more jurisdictions preclude the
taking of proceedings in any other jurisdiction (whether concurrently or not),
if and to the extent permitted by applicable law.

 

11.4 Without prejudice to any other permitted mode of service the parties agree
that service of any claim form, notice or other document (“Documents”) for the
purpose of any Proceedings begun in England shall be duly served upon it if
delivered or sent by registered post, in the case of:

 

  11.4.1  the Covenantors to the CEO at OSI Systems, Inc. 12525 Chadron Avenue,
Hawthorne, CA 90250 USA and the CEO at UDT Sensors Inc 12525 Chadron Avenue,
Hawthorne, CA 90250 USA;

 

  11.4.2  the Company to the Company (marked for the attention of the CEO
Spacelabs Healthcare, Inc 12525 Chadron Avenue, Hawthorne, CA 90250 USA); and

 

9



--------------------------------------------------------------------------------

  11.4.3  the Nominated Adviser to Collins Stewart Limited at, 9th Floor, 88
Wood Street, London EC2V 7QR (marked for the attention of Mr. Tim Mickley),

 

or such other person or address in England and/or Wales as the Company or the
Covenantor shall notify the Nominated Adviser in writing or vice versa from time
to time. Nothing contained in this clause 11.4 affects the right to serve
process in another manner permitted by law.

 

10



--------------------------------------------------------------------------------

IN WITNESS whereof this agreement has been executed and delivered on the date
first above written.

 

Executed as a deed by SPACELABS HEALTHCARE, INC. acting by:    )   

/s/ Nikhil Mehta

--------------------------------------------------------------------------------

   )         )              Director           Director/Secretary

 

Signed by Philip P. Roe

   )           )      for and on behalf of COLLINS STEWART LIMITED:    )   

/s/ Philip P. Roe

--------------------------------------------------------------------------------

   )     

 

SIGNED AND DELIVERED AS A DEED by OSI Systems, Inc., a company incorporated in
USA acting by Deepak Chopra Victor Sze (being a person(s) who, in accordance
with the laws of that territory, is/are acting under the authority of the
company) in the presence of:        

Sign here

     

/s/ Deepak Chopra

--------------------------------------------------------------------------------

             

/s/ Victor Sze

--------------------------------------------------------------------------------

             

Authorised signatory (or signatories)

 

Witness: Signature  

/s/ David Amzallag

Name

 

David Amzallag

Address

 

110 Cannon St

   

London

Occupation

 

Solicitor

 

SIGNED AND DELIVERED AS A DEED by UDT Sensors, Inc., a company incorporated in
USA, acting by Deepak Chopra Victor Sze (being a person(s) who, in accordance
with the laws of that territory, is/are acting under the authority of the
company) in the presence of:        

Sign here

     

/s/ Deepak Chopra

--------------------------------------------------------------------------------

             

/s/ Victor Sze

--------------------------------------------------------------------------------

             

Authorised signatory (or signatories)

 

Witness: Signature  

/s/ David Amzallag

Name

 

David Amzallag

Address

 

110 Cannon St

   

London

Occupation

 

Solicitor

 

11